DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Allowable Claims
Claims 1-4, 6, 8-14, 16 and 18-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 8 and 11, in combination with other limitations of the claims, when considered as a whole, the prior art of record fails to disclose or specifically suggested the setting of the additional wake-up word target includes: receiving repeat utterances with respect to the select word, analyzing an utterance environment of the select word and setting the select word as the additional wake-up word target if a number of the repeat utterances of the select word is greater than or equal to a preset reference number and the utterance environment of the select word satisfies a preset condition, wherein the analyzing of the utterance environment includes: receiving and analyzing a captured image of the utterance environment of the select word, and wherein the setting of the additional wake-up word target includes determining that the utterance environment of the select word satisfies the preset condition and setting the select word as the additional wake-up word target if the number of the repeat utterances of the select word is greater than or equal to the preset reference number and a facial direction of the user in the captured image is toward the speech recognition device. 
In the specific, with combined limitations recited in the claims.
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art in order to arrive at the claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        


December 8, 2021